United States Court of Appeals
                     For the First Circuit

No. 12-1631

  DAVID T. KENNEY, Executor of the Estate of Liko Peter Kenney,

                      Plaintiff, Appellant,

                               v.

  GREGORY WILLIS FLOYD; MARK R. MONTMINY, in his individual and
    official capacities as Police Chief of Franconia, NH; MARK
   TAYLOR, in his individual and official capacities as Police
 Sergeant of Franconia, NH; NORMAN BRUCE MCKAY, in his official
   capacity as Police Corporal of Franconia, NH, posthumously;
           FRANCONIA, NEW HAMPSHIRE BOARD OF SELECTMEN,

                     Defendants, Appellees.


                             ERRATA

     The opinion of this Court issued on November 30, 2012, is
amended as follows:

     On page 5, line 4, the date is amended to read "February 28,
2012".